420 F.2d 963
Clarence Ernest CAMPBELL, III, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 28467 Summary Calendar.
United States Court of Appeals Fifth Circuit.
Jan. 27, 1970.

Clarence Ernest Campbell, III, pro se.
Anthony J. P. Farris, U.S. Atty., James R. Gough, Asst. U.S. Atty., Houston, Tex., for defendant-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM.


1
This appeal is taken from an order of the district court denying the motion of a federal convict to vacate sentence pursuant to 28 U.S.C. 2255.  We affirm.1


2
Appellant was convicted on his plea of guilty to an indictment charging him with a violation of 18 U.S.C. 2113(c), possession of money stolen from a bank, the amount stolen being in excess of one hundred dollars.  He was sentenced to 10 years imprisonment on April 12, 1968.


3
In his motion to vacate sentence, appellant complains that his plea of guilty was coerced and that his sentence was in excess of the maximum set by the statute.  The district court denied relief, stating that appellant failed to allege any facts to support his claim that his plea was coerced, and that the sentence was not in excess of the statute under which he was indicted and convicted.


4
Having reviewed the record, which includes a transcript of appellant's arraignment and sentencing, we perceive no clear error in the findings of the court below.  Appellant's 2255 motion contains no allegations of fact whatsoever to support his claim that his plea was coerced.  Further, his claim that his sentence is excessive is flatly contradicted by the record, which shows conclusively that appellant was indicted for and pled guilty to a violation of 18 U.S.C. 2113(c), (c), which carries a maximum term of imprisonment of 10 years if the amount stolen exceeds $100.  Thus, we perceive no clear error in the findings of fact made by the district court, or its application of the law.  The judgment below is affirmed.


5
Affirmed.



1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5th Cir. 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5th Cir. 1969, 417 F.2d 526, Part.  I,